Exhibit 10.2

UNIVERSAL HEALTH REALTY INCOME TRUST

RESTRICTED SHARE AGREEMENT

AGREEMENT made as of the              day of             , 200    , between
Universal Health Realty Income Trust (the “Trust”) and                      (the
“Executive”), pursuant to the Universal Health Realty Income Trust 2007
Restricted Stock Plan (the “Plan”).

1. Restricted Share Award. In accordance with the Plan, the Trust hereby awards
to the Executive              shares of beneficial interest in the Trust (the
“Shares”), subject to the vesting conditions, transfer restrictions and other
terms and conditions of this Agreement.

2. Vesting Conditions.

(a) General. Except as otherwise specified, the Shares will become vested on the
             anniversary of the date of this Agreement, provided the Executive
remains in the continuous employ or service of the Trust through such third
anniversary. [OR the Shares will become vested (if at all) at the end of the
performance period described in Exhibit A annexed to this Agreement, subject to
(1) attainment of the performance objectives specified in said Exhibit A, and
(2) the Executive’s remaining in the continuous employ or service of the Trust
through the end of said performance period.]

(b) Accelerated Vesting. If, before the applicable vesting date described in
(a) above, the Executive’s employment or service with the Trust terminates due
to the Executive’s death or “disability” (as defined below), the Shares will
thereupon become fully vested. If a “change in control” (within the meaning of
the Plan) occurs, the board of trustees of the Trust (the “Board”), acting in
its discretion, may cause the Shares to (1) become fully vested immediately
prior to the change in control, or (2) be converted into restricted equity
securities of the acquiring or successor entity which are equal in value to the
Shares being converted, in which case any performance vesting conditions shall
be waived. The term “disability” means the inability of Executive to perform the
principal duties of the Executive’s employment by reason of a physical or mental
illness or injury that is expected to last indefinitely or result in death, as
determined by a duly licensed physician selected by the Trust.

3. Termination of Employment or Service. Upon the termination of the Executive’s
employment or other service with the Trust (for any reason other than death or
disability), the Executive will forfeit any Shares covered by this Agreement
that have not previously vested (as well as any unvested dividends attributable
to those Shares), and such forfeited Shares will be canceled.

4. Restrictions on Transfer. The Shares covered by this Agreement may not be
sold, assigned, transferred, alienated, commuted, anticipated, or otherwise
disposed of (except by will or the laws of descent and distribution), or pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation, or be otherwise encumbered, and may not become subject to
attachment, garnishment, execution or other legal or equitable process, and

 

1



--------------------------------------------------------------------------------

any attempt to do so shall be null and void. If the Executive attempts to
dispose of or encumber any Shares covered by this Agreement before such Shares
are vested, then the Executive’s rights with respect to such Shares shall
terminate and such Shares shall be canceled as of the date of such attempted
transfer.

5. Dividends and Voting Rights. The Executive will have the right to receive
dividends distributable on and exercise voting rights with respect to the Shares
while they are covered by this Agreement. [Unless the Committee determines
otherwise, dividends will be distributed as and when they are paid by the Trust
and will not be subject to vesting or other conditions applicable to the
Shares.]

6. Issuance of Shares. The Executive is the record owner of the Shares on the
Trust’s books, subject to the restrictions and conditions set forth in this
Agreement. By executing this Agreement, the Executive expressly authorizes the
Trust to cancel, reacquire, retire or retain, at its election, any unvested
Shares if and when they are forfeited in accordance with this Agreement. The
Executive will execute and deliver such other documents and take such other
actions, if any, as the Trust may reasonably request in order to evidence such
action with respect to any unvested Shares that are forfeited. If and when the
Shares become vested, the vested Shares will no longer be subject to the
transfer restrictions contained in this Agreement and the Company’s books will
be updated accordingly.

7. Tax Withholding. The Trust may require as a condition of the removal of
restrictions on the Shares under this Agreement that the Executive remit to the
Trust an amount sufficient in the opinion of the Trust to satisfy any federal,
state and other governmental tax withholding requirements attributable to the
transfer or vesting of the Shares. In addition, or in the alternative, the Trust
may satisfy such tax withholding obligation in whole or in part by withholding
Shares that would otherwise be delivered to the Executive (or the Executive’s
representative or beneficiary) based upon the fair market value of the Shares on
the applicable vesting date.

8. No Service Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Executive any right with respect to the continuation of the
Executive’s employment or other service with the Trust or interfere in any way
with the right of the Trust at any time to terminate such relationship.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to its
principles of conflict of laws.

10. Miscellaneous. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

UNIVERSAL HEALTH REALTY INCOME TRUST By:  

 

Title:  

 

Executive

 

3



--------------------------------------------------------------------------------

[IF APPLICABLE]

EXHIBIT A

PERFORMANCE VESTING CONDITIONS

This Exhibit sets forth the performance vesting conditions applicable to the
portion of the award to which this Exhibit pertains that is subject to
performance-based vesting.

[Insert Performance Conditions]

 

4